

	

	

		II

		108th CONGRESS

		2d Session

		S. 2788

		IN THE SENATE OF THE UNITED STATES

		

			September 10, 2004

			Mr. Crapo (for himself

			 and Mr. Stevens) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To reauthorize appropriations for the Pacific coast

		  salmon recovery fund and include the State of Idaho in the salmon recovery

		  program.

	

	

		

			1.

			Pacific coastal salmon recovery

			Section 623(d)(2) of the

			 Departments of Commerce, Justice, and State, the Judiciary, and Related

			 Agencies Appropriations Act, 2000 (16 U.S.C. 3645(d)(2)),

			 is amended—

			

				(1)

				in subparagraph (A), by striking 2000, 2001, 2002, and

			 2003, $90,000,000 to the States of Alaska, Washington, Oregon, and

			 California and inserting 2004, 2005, 2006, 2007, and 2008,

			 $200,000,000 to the States of Alaska, Washington, Oregon, California, and

			 Idaho; and

			

				(2)

				in subparagraph (B), by striking 2000, 2001, 2002, and

			 2003, $10,000,000 and inserting 2004, 2005, 2006, 2007, and

			 2008, $20,000,000.

			

